PER CURIAM.
Kenneth Hardy seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2000). We have reviewed the record and find that Hardy’s petition was not timely filed. 28 U.S.C.A. §§ 2244(d), 2254 (West 1994 & Supp.2000); Harris v. Hutchinson, 209 F.3d 325, 328 & n. 1 (4th Cir.2000). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.